Carley, Judge.
In Water Processing Co. v. Toporek, 158 Ga. App. 502 (280 SE2d 901) (1981), this court affirmed the trial court’s judgment in favor of the garnishee. After granting certiorari, the Supreme Court of Georgia reversed the judgment of this court in Water Processing Co. v. Southern Golf Builders, 248 Ga. 597 (285 SE2d 21) (1981). The judgment of the Supreme Court is made the judgment of this court. Accordingly the judgment of the trial court is reversed with direction that judgment be entered in favor of Water Processing Company.

Judgment reversed.


Deen, P. J., and Banke, J., concur.